DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalaiah et al. (US2008007559) (hereinafter Kalaiah) in view of Gollier (US20130127861) (hereinafter Gollier).

Regarding claim 1, Kalaiah discloses a multiview autostereoscopic display for providing a plurality of views to a viewer, comprising: a display area comprising an array of angular pixels, where: each angular pixel is configured for emitting light that varies across a field of view of that angular pixel; and the array of angular pixels is configured for displaying different views in different viewing zones across a field of view of the display [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting].
rendering a specific view for each one of the eyes so detected based upon the location of that eye within the viewing zone in which that eye was detected [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting]. 
generating control information for the array of angular pixels to cause the specific view for that eye to be displayed in the viewing zone in which that eye was detected [0101-0105; specific view for eye and dynamic viewpoint dependent parameter calculations].

Gollier more explicitly discloses at least one eye tracker configured for detecting the presence of eyes of the viewer within specific viewing zones and producing eye tracking information related to locations of the eyes so detected within the specific viewing zones; and a processing system, where the processing system is configured [0035-0041, 0049-0061; eye tracking for multiple user locations in a multi-view stereoscopic system].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier as above.  By incorporating the eye tracking system of Gollier with the overall multi-view stereoscopic system of Kalaiah as stated above, an autostereoscopic device that reduces development costs and time is achieved (see Gollier 0006-0008).
Regarding claim 2, Kalaiah discloses the limitations of claim 2.  However Kalaiah does not explicitly disclose wherein the processing system is configured for rendering an updated view for each one of the eyes so detected based upon an updated location for that eye within the viewing zone in which that eye was previously detected.
Gollier more explicitly discloses wherein the processing system is configured for rendering an updated view for each one of the eyes so detected based upon an updated location for that eye within the viewing zone in which that eye was previously detected [0035-0041, 0049-0061; dynamic eye tracking for multiple user locations in a multi-view stereoscopic system].

Regarding claim 3, Kalaiah discloses the limitations of claim 3.  However Kalaiah does not explicitly disclose wherein the processing system is configured for rendering the updated view based upon a relative motion between a previous location for the detected eye and the updated location for the detected eye.
Gollier more explicitly discloses wherein the processing system is configured for rendering the updated view based upon a relative motion between a previous location for the detected eye and the updated location for the detected eye [0049-0061; updating relative angular location of the eye for autostereoscopic multi-view display].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier for the same reasons as stated above.
Regarding claim 5, Kalaiah discloses wherein the processing system is configured for rendering at least one of reduced resolution views, reduced density views, and two-dimensional views for display in specific viewing zones based upon eye tracking information [0076-0091; viewpoint and angle specific resolution pixel buffering for image rendering].
Regarding claim 7, Kalaiah discloses the limitations of claim 7.  However Kalaiah does not explicitly disclose wherein the processing system is configured for generating control information to control activation of emitters within the array of angular pixels based upon eye tracking information to prevent display of views in specific viewing zones.
Gollier more explicitly discloses wherein the processing system is configured for generating control information to control activation of emitters within the array of angular pixels based upon eye tracking information to prevent display of views in specific viewing zones [0035-0041, 0049-0061; dynamic eye tracking for multiple user locations in a multi-view stereoscopic system and displaying appropriate zone to identified user].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier for the same reasons as stated above.
 Regarding claim 8, Kalaiah discloses wherein the processing system is configured for rendering specific views for each one of the eyes so detected based upon the location of that eye within the viewing zone in which that eye was detected and in manner constrained by a determined viewer specific inter-pupil distance [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting].
Regarding claim 9, Kalaiah discloses the limitations of claim 9.  However Kalaiah does not explicitly disclose wherein: the at least one eye tracker comprises at least one gaze tracker configured for determining a gaze direction for each detected eye of the viewer; and the processing system is configured for rendering a specific view for each detected eye based upon the location of the detected eye within the viewing zone in which the eye was detected and the gaze direction of the detected eye.
Gollier more explicitly discloses wherein: the at least one eye tracker comprises at least one gaze tracker configured for determining a gaze direction for each detected eye of the viewer; and the processing system is configured for rendering a specific view for each detected eye based upon the location of the detected eye within the viewing zone in which the eye was detected and the gaze direction of the detected eye [0035-0041, 0049-0061; dynamic eye tracking for multiple user locations in a multi-view stereoscopic system and displaying appropriate zone to identified user].

Regarding claim 15, Kalaiah discloses a multiview autostereoscopic display, comprising: a display area including an array of angular pixels, where: each angular pixel is configured for emitting light that varies across a field of view of that angular pixel, the angular pixel including a plurality of emitters and optics, and at least a portion of the plurality of emitters contribute to emitted light with a given intensity in a specific ray direction from the display area [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting]. 
memory configured for storing calibration information for the array of angular pixels [Fig. 7, 0071-0077; memory for storing pixel and viewpoint computations].
a processing system configured for: rendering a plurality of target views in specific viewing zones across the field of view of the array of angular pixels [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting].
generating a plurality of light field views using the angular pixels based upon the control information [0101-0105; specific view for eye and dynamic viewpoint dependent parameter calculations].
Kalaiah discloses the limitations of claim 15.  However Kalaiah does not explicitly disclose determining target intensities for a set of ray directions from the display area based upon the plurality of target views in the specific viewing zones in which the plurality of target views are to be generated, generating control information for the plurality of emitters in the angular pixels in the display area based upon the calibration information and the target intensities.
 [0041-0061; eye tracking for multiple user locations in a multi-view stereoscopic system including intensity function corresponding to intensity of pixel of the image as see by an observer at a different angular position].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier as above.  By incorporating the eye tracking system of Gollier with the overall multi-view stereoscopic system of Kalaiah as stated above, an autostereoscopic device that reduces development costs and time is achieved (see Gollier 0006-0008).
Regarding claim 16, Kalaiah discloses the limitations of claim 16.  However Kalaiah does not explicitly disclose at least one eye tracker configured for determining locations of eyes of a viewer of the multiview autostereoscopic display and producing eye tracking information including the locations, wherein the processing system is further configured for selecting the set of ray directions at least in part based upon the eye tracking information.
Gollier more explicitly discloses at least one eye tracker configured for determining locations of eyes of a viewer of the multiview autostereoscopic display and producing eye tracking information including the locations, wherein the processing system is further configured for selecting the set of ray directions at least in part based upon the eye tracking information [0035-0041, 0049-0061; dynamic eye tracking for multiple user locations in a multi-view stereoscopic system].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier for the same reasons as stated above.
Regarding claim 17, Kalaiah discloses wherein generating control information further includes identifying a subset of angular pixels including emitters that contribute to a light field view at locations of the eyes of the viewer so detected based upon the eye tracking information [0076-0091; viewpoint and angle specific resolution pixel buffering for image rendering].
Regarding claim 18, Kalaiah discloses a multiview autostereoscopic display for providing a plurality of views to a viewer, comprising: a display area including an array of angular pixels; 
a processing system, wherein each angular pixel is configured for emitting light that varies across a field of view of that angular pixel, wherein the array of angular pixels is configured for displaying different views in different viewing zones across a field of view of the display [ABS, Figs. 5-8, 0067-0077; displaying pixels in a plurality of viewpoints while performing view dependent computations with parameters including lighting]. 
Kalaiah discloses the limitations of claim 18.  However Kalaiah does not explicitly disclose an eye tracker and wherein the eye tracker is configured for detecting the presence of eyes of the viewer within specific viewing zones, and producing eye tracking information related to locations of the eyes so detected within the specific viewing zones, wherein the processing system is configured for rendering a specific view for each one of the eyes so detected within the viewing zone in which that eye was detected, and wherein the processing system is further configured for generating control information for the array of angular pixels to cause the specific view for each one of the eyes so detected to be displayed in the viewing zone in which that eye was detected.
Gollier more explicitly discloses disclose an eye tracker [0035-0041, 0049-0061; dynamic eye tracking for multiple user locations in a multi-view stereoscopic system].
wherein the eye tracker is configured for detecting the presence of eyes of the viewer within specific viewing zones, and producing eye tracking information related to locations of the eyes so detected within the specific viewing zones, wherein the processing system is configured [0035-0041, 0049-0061; eye tracking for multiple user locations in a multi-view stereoscopic system].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Kalaiah with the teachings of Gollier as above.  By incorporating the eye tracking system of Gollier with the overall multi-view stereoscopic system of Kalaiah as stated above, an autostereoscopic device that reduces development costs and time is achieved (see Gollier 0006-0008).
Regarding claim 19, Kalaiah discloses wherein the processing system is further configured for rendering at least one of reduced resolution views, reduced density views, and two-dimensional views for display in specific viewing zones based upon the eye tracking information [0076-0091; viewpoint and angle specific resolution pixel buffering for image rendering].
Regarding claim 21, Kalaiah discloses the limitations of claim 21.  However Kalaiah does not explicitly disclose wherein the processing system is further configured for optimizing the control information for mitigating at least one of aliasing, ghosting, optical crosstalk between viewing zones, and pixel-level optical crosstalk.
Gollier more explicitly discloses wherein the processing system is further configured for optimizing the control information for mitigating at least one of aliasing, ghosting, optical crosstalk between viewing zones, and pixel-level optical crosstalk [0032-0041, 0049-0061; reducing noise in a dynamic eye tracking for multiple user locations in a multi-view stereoscopic system].
.
Allowable Subject Matter
Claims 4, 6, 10-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kalaiah in view of Gollier discloses the limitations of the claims as disclosed.  However the prior arts of record individually nor in combination explicitly disclose wherein the control information includes activation information for the array of angular pixels to control activation of emitters within the array of angular pixels based upon the eye tracking information to turn off a portion of the emitters contributing to views outside of the viewing zone in which that eye was detected, when taken in the environment of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483